Motion granted insofar as to permit the appeals to be heard on the original record and upon typewritten appellants’ points, upon condition that the appellants serve one typewritten copy of the appellants’ points upon the attorneys for the respondent, and file the original record on appeal and six typewritten copies of the appellants’ points with this court on or before April 30, 1959, with notice of argument for May 12, 1959, said appeal to be argued or submitted when reached. Concur — Breitel, J. P., Yalente, Stevens and Bergan, JJ.